Citation Nr: 0111231	
Decision Date: 04/18/01    Archive Date: 04/24/01	

DOCKET NO.  97-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's May 1996 request for waiver of loan 
guaranty indebtedness of $21,700.70 was timely filed.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from March 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 waiver decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (RO) in Detroit, 
Michigan.


REMAND

In 1985, the veteran and his current spouse purchased a home 
on Titan Court in Denver, Colorado, for $80,800 with a 
30-year mortgage at 11.5 percent annual interest with an 
initial monthly payment for principal and interest of $800.  
The veteran obtained this loan using his entitlement and 
eligibility for VA loan guaranty.  He subsequently defaulted 
in making the required monthly mortgage payments, the lender 
foreclosed on the subject home and the lender presented a 
valid claim against VA for its loan guaranty which VA paid 
and this is the basis of the loan guaranty indebtedness now 
asserted against the veteran of $21,700.70.  

Evidence on file reveals that the date of the first demand 
letter, and the date of the return receipt purportedly signed 
by the veteran wherein he was notified of the indebtedness 
and his right to request waiver for one year from the date of 
that notification, was December 1994.  The veteran's first 
written request for waiver is documented as having been 
received in May 1996, long after expiration of the one-year 
period provided by law for filing such waiver.  The veteran 
appealed this denial alleging that the signature on the 
return receipt in evidence on file is not his and that he 
never actually received notice.  The RO based its denial of 
waiver for untimely filing on the basis that the Debt 
Management Center had determined that the signature on the 
return receipt dated in December 1994 matches known 
signatures of the veteran.

In May 1999, the Office of the VA Secretary for Financial 
Policy issued OF BULLETIN 99.GC 1.04 which directly addressed 
the issue presented in this appeal.  This Bulletin provided 
that "effective immediately," in any waiver decision 
involving a debt under the Debt Management Center (DMC) 
jurisdiction where timeliness of the waiver request is at 
issue, the DMC will provide verification of the date on which 
the initial notice of indebtedness and the right to request 
waiver were dispatched by the DMC to the debtor.  
Specifically, the Bulletin required that DMC provide 
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
notice.  The DMC will also provide a printout of the screen 
from the Centralized Accounts Receivable On-line System 
(CAROLS) that indicates the date of dispatch of DMC's initial 
notice to the debtor.  A statement that explains the details 
of the screen will accompany the screen printout.  
Additionally, DMC will provide a copy of the type of the form 
letter sent to the debtor.  Finally, the DMC will also 
provide a copy of any correspondence received from the debtor 
in response to the initial notice of indebtedness and the 
right to request waiver.  All of these materials required to 
be produced by DMC will be made part of the permanent record 
by the RO Committee on Waivers and Compromises and the 
Committee must refer to these items in any decision 
concerning timeliness of the debtor's waiver request.

Clearly, all adjudication actions taken by the RO in this 
case predated the issuance of this financial policy Bulletin.  
There appears to have been a period of delay after the 
veteran filed his substantive appeal and the time that this 
case was forwarded to the Board for an appellate decision, 
although part of this delay is clearly a result of the 
veteran's request for hearings and request to alter the date 
of such hearings, and subsequent failure to report to either 
hearing.  In any event, the file must be returned to the RO 
for compliance with OF BULLETIN 99.GC 1.04 (copy placed on 
file).  

Additionally, the Board notes that the August 1996 Statement 
of the Case appears to base the sole reason for finding an 
untimely waiver request upon a handwriting analysis and the 
representative in this case has aptly taken exception with 
the lack of objective evidence demonstrating the requisite 
expertise of the individual performing such analysis.  While 
handwriting analysis is certainly one avenue which might be 
considered in this case, reliance on handwriting analysis 
must be based upon a sufficient evidentiary foundation to 
support an expert opinion.  The Board would also suggest that 
the presumption of regularity be addressed in any subsequent 
decision finding that the veteran's request for waiver of 
loan guaranty indebtedness was not timely filed.

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:

1.  The RO must request the DMC to 
provide the evidence described in the OF 
BULLETIN 99.GC 1.04.  Additionally, the 
RO should request documentation as to the 
expertise of the individual who provided 
an opinion that the signature on the 
return receipt for the first demand 
letter was authored by the veteran.

2.  The RO should follow any newly 
adopted procedures consistent with the 
Veterans Claims Assistance Act (VCAA) of 
2000 and VA's expanded duty to assist.  
This should include notification of the 
evidence necessary to substantiate the 
veteran's claim and the RO's offer of 
assistance to the veteran in obtaining 
any additional evidence in support of 
that claim.  The veteran should be 
offered the opportunity of submitting any 
additional evidence or argument he may 
have in support of his claim.

3.  After completing the above 
development, the RO should again address 
the timeliness of the veteran's request 
for waiver of loan guaranty indebtedness 
and, having obtained the evidence from 
the DMC, this evidence must be referred 
to in any decision concerning the 
timeliness of the debtor's waiver 
request.  If the decision remains 
adverse, the veteran and his 
representative must be provided with a 
supplemental Statement of the Case and 
provided with an opportunity to respond.  
The case should then be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



